 


109 HR 6200 IH: Paper Ballot Act of 2006
U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 6200 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2006 
Mr. Kucinich (for himself, Ms. Corrine Brown of Florida, Mr. Clay, Mr. Conyers, Mr. Filner, Mr. Grijalva, Mr. Gutierrez, Mr. Hastings of Florida, Mr. Hinchey, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Ms. Kaptur, Ms. Lee, Mr. McDermott, Ms. McKinney, Mrs. Maloney, Ms. Solis, Ms. Waters, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Help America Vote Act of 2002 to require States to conduct Presidential elections using paper ballots and to count those ballots by hand, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Paper Ballot Act of 2006. 
2.Requiring Use of Hand-Counted Paper Ballots in Presidential ElectionsSection 301(a) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended by adding at the end the following new paragraph: 
 
(7)Special rules for Presidential electionsNotwithstanding any other provision of this subsection, in the case of a regularly scheduled general election for the electors of President and Vice President (beginning with the election in November 2008), the following rules shall apply: 
(A)The State shall conduct the election using only paper ballots. 
(B)The State shall ensure that the number of ballots cast at a precinct or equivalent location which are placed inside a single box or similar container does not exceed 500. 
(C)The ballots cast at a precinct or equivalent location shall be counted by hand by election officials at the precinct, and a representative of each political party with a candidate on the ballot, as well as any interested member of the public, may observe the officials as they count the ballots. The previous sentence shall not apply with respect to provisional ballots cast under section 302(a). . 
3.Moving Observation of Washington’s Birthday to Election Day During Presidential Election YearsSection 6103(a) of title 5, United States Code, is amended— 
(1)by inserting the Tuesday next after the first Monday in November in 2008 and every fourth year thereafter, and after Washington’s Birthday,; and 
(2)by inserting in any other year after February. 
 
